Case 1:17-cv-01323-MN Document 188 Filed 09/27/19 Page 1 of 5 PageID #: 3782



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

CONSUMER FINANCIAL PROTECTION  )
BUREAU,                        )
                               )
          Plaintiff,           )
                               )
     v.                        )                  C.A. No. 17-1323-MN
                               )
THE NATIONAL COLLEGIATE MASTER )
STUDENT LOAN TRUST, et al.,    )
                               )
          Defendants.          )

                     JOINT STATUS REPORT AND PROPOSED
                BRIEFING SCHEDULE FOR THE THRESHOLD ISSUES

       Plaintiff Consumer Financial Protection Bureau and the Intervenors 1 file this Joint Status

Report and Proposed Briefing Schedule for the Threshold Issues, in accordance with the Court’s

Order dated September 13, 2019 (D.I. 186).

       On April 1, 2019, the Court held in abeyance all existing discovery deadlines, pending

resolution of certain discovery disputes. (D.I. 137). Those disputes were resolved at a hearing on

April 4, 2019 (D.I. 160) and through a subsequent Memorandum Order dated May 17, 2019. (D.I.

181). Since that time, outstanding discovery issues have been resolved and documents produced

consistent with the May 17 Memorandum Order. However, another discovery dispute involving

non-party Chaitman LLP (“Chaitman”), which was mentioned during the April 4 hearing, was

subsequently transferred to this Court, where a motion to compel Chaitman to produce documents

is currently pending. See CFPB v. Nat’l Collegiate Master Student Loan Trust, et al., No. 19-mc-


1
 The Intervenors are Ambac Assurance Corporation (Ambac), Transworld Systems Inc. (TSI), the
Objecting Noteholders, Pennsylvania Higher Education Assistance Agency (PHEAA), GSS Data
Services (GSS), Wilmington Trust Company, and U.S. Bank National Association (U.S. Bank),
separately, in its capacities as Successor Special Servicer and as Indenture Trustee.
Case 1:17-cv-01323-MN Document 188 Filed 09/27/19 Page 2 of 5 PageID #: 3783



00108 (D. Del.). Chaitman has not produced any documents to Intervenors to date, and the parties

have not conducted depositions on the Threshold Issues with Chaitman’s production still pending.

       Due to the pending motion to compel, the parties propose the following schedule for the

remainder of discovery and briefing in this case.

           1. Depositions and all other Phase 1 discovery will be completed by November 15,

               2019.

           2. Intervenors’ Answering Briefs to the Motion to Approve the Proposed Consent

               Judgment (D.I. 3) will be due by December 20, 2019.

           3. Plaintiff’s Reply Brief in Support of the Motion to Approve the Proposed Consent

               Judgment will be due by January 31, 2020.

       All parties reserve their rights to request a future modification of the proposed schedule for

good cause.



       Respectfully submitted,

 Dated: September 27, 2019                                 CARA PETERSEN
                                                           Acting Enforcement Director

                                                           DEBORAH MORRIS
                                                           Deputy Enforcement Director

                                                           ALUSHEYI WHEELER
                                                           Assistant Litigation Deputy

                                                           /s/ Stephen Jacques
                                                           Stephen Jacques
                                                           stephen.jacques@cfpb.gov
                                                           202-435-7368
                                                           Gabriel Hopkins
                                                           gabriel.hopkins@cfpb.gov
                                                           202-435-7842
                                                           Jane Peterson
                                                           jane.peterson@cfpb.gov


                                                 2
Case 1:17-cv-01323-MN Document 188 Filed 09/27/19 Page 3 of 5 PageID #: 3784



                                            202-435-9740
                                            Enforcement Attorneys
                                            Consumer Financial Protection Bureau
                                            1700 G Street NW
                                            Washington, DC 20552

                                            Attorneys for Plaintiff
                                            Consumer Financial Protection Bureau


Dated: September 27, 2019                   /s/ Melissa N. Donimirski
                                            Kurt M. Heyman (No. 3054)
OF COUNSEL:                                 Melissa N. Donimirski (No. 4701)
Erik Haas                                   HEYMAN ENERIO GATTUSO & HIRZEL
Peter W. Tomlinson                          LLP
George A. LoBiondo                          300 Delaware Avenue, Suite 200
Joshua Kipnees                              Wilmington, DE 19801
PATTERSON BELKNAP WEBB & TYLER LLP          (302) 472-7300
1133 Avenue of the Americas                 kheyman@hegh.law
New York, NY 10036                          mdonimirski@hegh.law

                                            Attorneys for Ambac Assurance
                                            Corporation


Dated: September 27, 2019                   /s/ Catherine A. Gaul
                                            Catherine A. Gaul (No. 4310)
OF COUNSEL:                                 ASHBY & GEDDES
Michael A. Hanin                            500 Delaware Avenue, 8th Floor
Uri Itkin                                   P.O. Box 1150
Henry Brownstein                            Wilmington, DE 19899
KASOWITZ BENSON TORRES LLP                  (302) 654-1888
1633 Broadway                               CGaul@ashby-geddes.com
New York, NY 10019
                                            Attorneys for Objecting Noteholders


Dated: September 27, 2019                   /s/ Rebecca L. Butcher
                                            Rebecca L. Butcher (No. 3816)
OF COUNSEL:                                 LANDIS RATH & COBB LLP
John P. Doherty                             919 Market Street, Suite 1800
William Hao                                 Wilmington, DE 19801
ALSTON & BIRD LLP                           (302) 467-4400
90 Park Avenue                              butcher@lrclaw.com
New York, NY 10016
                                            Attorneys for GSS Data Services, Inc.


                                     3
Case 1:17-cv-01323-MN Document 188 Filed 09/27/19 Page 4 of 5 PageID #: 3785




Dated: September 27, 2019                   /s/ Stacey A. Scrivani
                                            Stacey A. Scrivani (No. 6129)
                                            STEVENS & LEE, P.C.
                                            919 Market Street, Suite 1300
                                            Wilmington, DE 19801
                                            (302) 425-3006
                                            sasc@stevenslee.com

                                            Nicholas H. Pennington
                                            STEVENS & LEE, P.C.
                                            620 Freedom Business Center, Suite 200
                                            King of Prussia, PA 19406
                                            (610) 205-6352
                                            nhp@stevenslee.com

                                            Attorneys for Pennsylvania Higher
                                            Education Assistance Agency d/b/a
                                            American Education Services.


Dated: September 27, 2019                   /s/ Allyson B. Baker
                                            Allyson B. Baker
                                            Meredith L. Boylan
                                            Sameer P. Sheikh
                                            Katherine M. Wright
                                            Tiffany C. Williams
                                            VENABLE LLP
                                            600 Massachusetts Ave., NW
                                            Washington, DC 20001
                                            (202) 344-4000
                                            ABBaker@venable.com
                                            MLBoylan@venable.com
                                            SPSheikh@venable.com
                                            KMWright@venable.com
                                            TCWilliams@venable.com

                                            Attorneys for Transworld Systems, Inc.




                                     4
Case 1:17-cv-01323-MN Document 188 Filed 09/27/19 Page 5 of 5 PageID #: 3786




Dated: September 27, 2019                   /s/ Stephen B. Brauerman
                                            Stephen B. Brauerman (No. 4952)
                                            Elizabeth A. Powers (No. 5522)
                                            BAYARD, P.A.
                                            600 N. King Street, Suite 400
                                            Wilmington, DE 19899
                                            (302) 655-5000
                                            sbrauerman@bayardlaw.com
                                            EPowers@bayardlaw.com

                                            Attorneys for Wilmington Trust
                                            Company


Dated: September 27, 2019                   /s/ David M. Fry
                                            John W. Shaw (No. 3362)
OF COUNSEL:                                 David M. Fry (No. 5486)
Stephen H. Meyer                            I.M. Pei Building
SULLIVAN & CROMWELL LLP                     1105 North Market Street, 12th Floor
1700 New York Avenue, N.W.                  Wilmington, DE 19801
Suite 700                                   (302) 298-0700
Washington, DC 20006                        jshaw@shawkeller.com
(202) 956-7605                              dfry@shawkeller.com
meyerst@sullcrom.com
                                            Attorneys for U.S. Bank National
Matthew A. Martel                           Association
Joseph B. Sconyers
Keith M. Kollmeyer
JONES DAY
100 High Street
Boston, MA 02110-1781
(617) 960-3939
mmartel@jonesday.com
jsconyers@jonesday.com
kkollmeyer@jonesday.com




                                     5
